DETAILED ACTION
This office action is in response to application 16/320,882, filed on 01/25/2019.
Claims 1-21 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 8, 17, and 21 are objected to because of the following informalities:
Regarding claim 8, the claim recites “an estimated distance fell within a pre-determined range”. This should read “an estimated distance falling
Regarding claim 17, the claim recites “duration of time or importance level of the job task”. This should read “duration of time or an importance level of the job task”.
Regarding claim 21
The claim recites “wherein the broadcasting a notification further comprising”. This should read “wherein [[the]] broadcasting a notification further comprises”.
The claim recites “using strength of wireless signal form the first type”. This should read “using a strength of a wireless signal from the first type”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 13, and 20 contain the trademark/trade name BLUETOOTH™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 20170158431), hereinafter Hamilton, in view of Kokkonen (US 20170318422), hereinafter Kokkonen.

	Regarding claim 1, Hamilton a self-driving system (see at least Hamilton P. [0060]: “As explained above, some enhanced carts 102 are autonomous and lead associates 104 around the warehouse.”), comprising:
a body having one or more motorized wheels (see at least Hamilton Fig. 1, #102; P. [0007]: “The controller may also be adapted to move the first cart”; P. [0060]: “As explained above, some enhanced carts 102 are autonomous and lead associates 104 around the warehouse.” *Examiner notes it is common and well known that mobile objects such as carts have wheels.);
a console coupled in an upright position to an end of the body (see at least Hamilton Fig. 2A, #106); and
a broadcasting system disposed at the console (see at least Hamilton P. [0008]: “The first cart may also include an on-screen interface and/or an off-screen interface for communicating information to the first person.  For example, the on-screen interface may be adapted to communicate information concerning a physical location of the first cart within the warehouse, a physical location of certain product within the warehouse, a current task assigned to the first person, time between various tasks, priorities in the warehouse, and/or performance of the first person.”; P. [0027]: “The controller 10 and the control subsystems 20 can include suitable hardware and software to provide the functionality described herein.  For example, the controller 10 and the control subsystems 20 can include appropriate transmitters and receivers (e.g., Wi-Fi network adapters, Bluetooth radios, etc.) to communicate with each other and/or over the network 14.”) and is operable to send a notification to one or more mobile devices (see at least Hamilton P. [0049]: “This allows the system to … send an alert or notification to the associate 104 or management if the associate 104 falls too far behind or leaves the proximity of the enhanced cart 102.”; P. [0035]: “Some of the user interface may be presented on a screen that shows the associate 104 working with the system information to help the associate 104 reduce the time it takes to complete his/her tasks in the warehouse. … the graphical user interface screen may be in the associate's possession (e.g., on a mobile computer, such as a tablet or smartphone, or on a wrist mounted screen).”), wherein the broadcasting system uses a first type of positioning system (see at least Hamilton P. [0010]: “The first cart may include a sensor for, at least in part, identifying a distance of the first person from the first cart, determining a position of the first cart within the warehouse, and/or identifying an obstacle in a path of the first cart.”; P. [0047]: “With reference still to FIG. 4, in one embodiment the enhanced cart 102 has a number of sensors 214, 216 that it uses to navigate around the warehouse and interact with associates 104 and product within it.  For example, the enhanced cart 102 may have a sensor 214 located at a front of the cart 102 and/or a sensor 216 located at the rear of the cart 102.  Sensors, such as laser ranging, structured light sensors or just cameras, may be used to locate the enhanced cart 102 within the warehouse … Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse.”).

In the same field of endeavor, Kokkonen teaches wherein the one or more mobile devices use a second type of positioning system different from the first type of positioning system (see at least Kokkonen P. [0154]: “When a wireless communication from a Bluetooth device is received in a mobile device, the location of the mobile device can be determined based on the location of the Bluetooth device, with an accuracy corresponding to the communication range.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using Bluetooth to determine the location of a mobile device as taught by Kokkonen in the system of Hamilton which tracks the locations of associates carrying mobile devices in order to determine associate location relative to mobile carts in a warehouse for task determination purposes with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Hamilton teaches the system of claim 1.
	Hamilton further teaches wherein the first type of positioning system is a high accuracy positioning system comprising a simultaneous localization and mapping (SLAM) or visual SLAM (VSLAM) based system (see at least Hamilton P. [0047]: “With reference still to FIG. 4, in one embodiment the enhanced cart 102 has a number of sensors 214, 216 that it uses to navigate around the warehouse and interact with associates 104 and product within it.  For example, the enhanced cart 102 may have a sensor 214 located at a front of the cart 102 and/or a sensor 216 located at the rear of the cart 102.  Sensors, such as laser ranging, structured light sensors or just cameras, may be used to locate the enhanced cart 102 within the warehouse … Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse.”), an inertial measurement system, markers, or any combination thereof.

Regarding claim 3, Hamilton teaches the system of claim 1.
Hamilton does not explicitly teach wherein the second type of positioning system is a low accuracy positioning system comprising a WiFi/LiFi based positioning system, a Bluetooth beacons, a magnetic positioning system, a system using dead reckoning technology, or any combination thereof.
In the same field of endeavor, Kokkonen teaches wherein the second type of positioning system is a low accuracy positioning system comprising a WiFi/LiFi based positioning system, a Bluetooth beacons (see at least Kokkonen P. [0154]: “When a wireless communication from a Bluetooth device is received in a mobile device, the location of the mobile device can be determined based on the location of the Bluetooth device, with an accuracy corresponding to the communication range.” *Examiner notes that it a mobile device which communicates via Bluetooth does so with Bluetooth “beacons”.), a magnetic positioning system, a system using dead reckoning technology, or any combination thereof.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using Bluetooth to determine the location of a mobile device as taught by Kokkonen in the system of Hamilton which tracks the locations of associates carrying mobile devices in order to determine associate location relative to mobile carts in a warehouse for task determination purposes with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 4, Hamilton teaches the system of claim 1.
	Hamilton further teaches wherein the one or more mobile devices comprise a cellular phone, a tablet, a wristband, a computer, or any combination thereof (see at least Hamilton P. [0035]: “Such a graphical user interface screen may be located on the mobile cart 102 (as is the case, for example, with the exemplary screen 106 depicted in FIG. 2A) or the graphical user interface screen may be in the associate's possession (e.g., on a mobile computer, such as a tablet or smartphone, or on a wrist mounted screen).”).

	Regarding claim 5, Hamilton teaches the system of claim 1.
	Hamilton further renders obvious wherein the notification has a broadcasting range, and
the broadcasting range has a center located at the body (see at least Hamilton P. [0008]: “The first cart may also include an on-screen interface and/or an off-screen interface for communicating information to the first person.  For example, the on-screen interface may be adapted to communicate information concerning a physical location of the first cart within the warehouse, a physical location of certain product within the warehouse, a current task assigned to the first person, time between various tasks, priorities in the warehouse, and/or performance of the first person.”; P. [0027]: “The controller 10 and the control subsystems 20 can include suitable hardware and software to provide the functionality described herein.  For example, the controller 10 and the control subsystems 20 can include appropriate transmitters and receivers (e.g., Wi-Fi network adapters, Bluetooth radios, etc.) to communicate with each other and/or over the network 14.” *Examiner notes that it is an inherent quality of signals sent via transmitters such as Wi-Fi and Bluetooth that they have broadcast ranges and centers located at the transmitter.).

Regarding claim 8, Hamilton teaches a self-driving system (see at least Hamilton P. [0060]: “As explained above, some enhanced carts 102 are autonomous and lead associates 104 around the warehouse.”), comprising:
a body having one or more motorized wheels (see at least Hamilton Fig. 1, #102; P. [0007]: “The controller may also be adapted to move the first cart”; P. [0060]: “As explained above, some enhanced carts 102 are autonomous and lead associates 104 around the warehouse.” *Examiner notes it is common and well known that mobile objects such as carts have wheels.), the body having a first end and a second end opposing the first end (see at least Hamilton Fig. 2B);
a console coupling in an upright position to the first end of the body (see at least Hamilton Fig. 2B, #106); and
a broadcasting system disposed at the console (see at least Hamilton P. [0008]: “The first cart may also include an on-screen interface and/or an off-screen interface for communicating information to the first person.  For example, the on-screen interface may be adapted to communicate information concerning a physical location of the first cart within the warehouse, a physical location of certain product within the warehouse, a current task assigned to the first person, time between various tasks, priorities in the warehouse, and/or performance of the first person.”; P. [0027]: “The controller 10 and the control subsystems 20 can include suitable hardware and software to provide the functionality described herein.  For example, the controller 10 and the control subsystems 20 can include appropriate transmitters and receivers (e.g., Wi-Fi network adapters, Bluetooth radios, etc.) to communicate with each other and/or over the network 14.”), the broadcasting system being operable to send a notification to all mobile devices that have an estimated distance falling within a pre-determined range, wherein the estimated distance defines a distance between the mobile devices and the body (see at least Hamilton P. [0035]: “Some of the user interface may be presented on a screen that shows the associate 104 working with the system information to help the associate 104 reduce the time it takes to complete his/her tasks in the warehouse. … the graphical user interface screen may be in the associate's possession (e.g., on a mobile computer, such as a tablet or smartphone, or on a wrist mounted screen).” *Examiner notes that signals are transmitted to and from mobile devices with a predetermined power, which inherently predetermines range.; P. [0049]: “Additional sensors, such as laser ranging sensors, thermal imaging sensors, structured light sensors, or video, may be used to detect the location of the associates 104 that the system is assisting.  This allows the system to slow down the cart 102 or send an alert or notification to the associate 104 or management if the associate 104 falls too far behind or leaves the proximity of the enhanced cart 102.”).
Hamilton does not explicitly teach that the notification is determined based on a first type of positioning system used by the broadcasting system and a second type of positioning system used by the mobile devices and the first type of positioning system is different from the second type of positioning system.
However, Hamilton teaches the first type of positioning system (see at least Hamilton P. [0010]: “The first cart may include a sensor for, at least in part, identifying a distance of the first person from the first cart, determining a position of the first cart within the warehouse, and/or identifying an obstacle in a path of the first cart.”; P. [0047]: “With reference still to FIG. 4, in one embodiment the enhanced cart 102 has a number of sensors 214, 216 that it uses to navigate around the warehouse and interact with associates 104 and product within it.  For example, the enhanced cart 102 may have a sensor 214 located at a front of the cart 102 and/or a sensor 216 located at the rear of the cart 102.  Sensors, such as laser ranging, structured light sensors or just cameras, may be used to locate the enhanced cart 102 within the warehouse … Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse.”).
(see at least Kokkonen P. [0154]: “When a wireless communication from a Bluetooth device is received in a mobile device, the location of the mobile device can be determined based on the location of the Bluetooth device, with an accuracy corresponding to the communication range.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using Bluetooth to determine the location of a mobile device as taught by Kokkonen in the system of Hamilton which tracks the locations of associates carrying mobile devices in order to determine associate location relative to mobile carts in a warehouse for task determination and notification purposes with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)
Further, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that the notification of Hamilton would be determined based on two different types of positioning systems if the notification was based on a distance between a cart and an associate and the positioning system of the cart were different from the positioning system of the mobile device of the associate.

Regarding claim 9, Hamilton teaches the system of claim 8.
Hamilton further teaches wherein one or more of the mobile devices are associated with recipients responsible for a first designated area of a facility (see at least Hamilton P. [0049]: “This allows the system to … send an alert or notification to the associate 104 or management if the associate 104 falls too far behind or leaves the proximity of the enhanced cart 102.”; P. [0035]: “Some of the user interface may be presented on a screen that shows the associate 104 working with the system information to help the associate 104 reduce the time it takes to complete his/her tasks in the warehouse. … the graphical user interface screen may be in the associate's possession (e.g., on a mobile computer, such as a tablet or smartphone, or on a wrist mounted screen).”).

Regarding claim 10, Hamilton teaches the system of claim 9.
Hamilton further teaches  wherein one or more of the mobile devices are associated with recipients responsible for a second designated area of the facility adjacent to the first designated area (see at least Hamilton Fig. 7; P. [0040]: “In addition to displaying information in advance of one task, the screen 106 on the enhanced cart 102 and/or a mobile device screen may also display information on the next string of tasks.  This allows the associate 104 to become aware of all tasks in an area”; P. [0056]: “In various embodiments of the system depicted in FIG. 5, enhanced carts 102 collaborate with warehouse associates 104 to help the associates 104 in their tasks and to move product between different areas of the warehouse.”; P. [0057]: “In various embodiments, the enhanced carts 102 direct and transport the product from inbound to each of these areas where the product is stored.  The "Active, Each Pick Area" 320 stores product that is ready to be picked for customer orders.  The "Reserve Bulk Storage Area" 322 holds product that may be too large to fit in the active area 320 or that is reserve quantities for product stored in the "Active, Each Pick Area" 320.  Product that goes through the "Cross Dock" area 324 is not stored in the warehouse and is in transit to its final destination.  This product may be either merged with other product in the "Packing" area 326 via path H or sent directly to the outbound area 328 via path I.”).

Regarding claim 11, Hamilton teaches the system of claim 9.
Hamilton further teaches wherein the notification is related to a job task to be performed at the first designated area (see at least Hamilton P. [0056]: “In various embodiments of the system depicted in FIG. 5, enhanced carts 102 collaborate with warehouse associates 104 to help the associates 104 in their tasks and to move product between different areas of the warehouse.”).
	
Regarding claim 12, Hamilton teaches the system of claim 8.
Hamilton further teaches wherein the first type of positioning system is a high accuracy positioning system comprising a simultaneous localization and mapping (SLAM) or visual SLAM (VSLAM) based system (see at least Hamilton P. [0047]: “With reference still to FIG. 4, in one embodiment the enhanced cart 102 has a number of sensors 214, 216 that it uses to navigate around the warehouse and interact with associates 104 and product within it.  For example, the enhanced cart 102 may have a sensor 214 located at a front of the cart 102 and/or a sensor 216 located at the rear of the cart 102.  Sensors, such as laser ranging, structured light sensors or just cameras, may be used to locate the enhanced cart 102 within the warehouse … Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse.”), an inertial measurement system, markers, or any combination thereof.

Regarding claim 13, Hamilton teaches the system of claim 8.
Hamilton does not explicitly teach wherein the second type of positioning system is a low accuracy positioning system comprising a WiFi/LiFi based positioning system, a Bluetooth beacons, a magnetic positioning system, a system using dead reckoning technology, or any combination thereof.
In the same field of endeavor, Kokkonen teaches wherein the second type of positioning system is a low accuracy positioning system comprising a WiFi/LiFi based positioning system, a Bluetooth beacons (see at least Kokkonen P. [0154]: “When a wireless communication from a Bluetooth device is received in a mobile device, the location of the mobile device can be determined based on the location of the Bluetooth device, with an accuracy corresponding to the communication range.” *Examiner notes that it a mobile device which communicates via Bluetooth does so with Bluetooth “beacons”.), a magnetic positioning system, a system using dead reckoning technology, or any combination thereof.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using Bluetooth to determine the location of a mobile device as taught by Kokkonen in the system of Hamilton which tracks the locations of associates carrying mobile devices in order to determine associate location relative to mobile carts in a warehouse for task determination purposes with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 16, Hamilton teaches a method of operating a self-driving system, comprising:
operating the self-driving system in a self-driving mode to a designated area of a facility (see at least Hamilton P. [0060]: “As explained above, some enhanced carts 102 are autonomous and lead associates 104 around the warehouse.”);
broadcasting a notification from the self-driving system to all mobile devices located within a pre-determined broadcasting range (see at least Hamilton P. [0035]: “Some of the user interface may be presented on a screen that shows the associate 104 working with the system information to help the associate 104 reduce the time it takes to complete his/her tasks in the warehouse. … the graphical user interface screen may be in the associate's possession (e.g., on a mobile computer, such as a tablet or smartphone, or on a wrist mounted screen).” *Examiner notes that signals are transmitted to and from mobile devices with a predetermined power, which inherently predetermines range.; P. [0049]: “Additional sensors, such as laser ranging sensors, thermal imaging sensors, structured light sensors, or video, may be used to detect the location of the associates 104 that the system is assisting.  This allows the system to slow down the cart 102 or send an alert or notification to the associate 104 or management if the associate 104 falls too far behind or leaves the proximity of the enhanced cart 102.”).
Hamilton does not explicitly disclose wherein the pre-determined broadcasting range is determined based on information obtained from a first type of positioning system used by the self-driving system and a second type of positioning system used by the mobile devices, and the first type of positioning system is different from the second type of positioning system; and terminating broadcasting of the notification when a pre-determined number of the mobile devices accept a job task provided in the notification.
However, Hamilton teaches wherein the notification is determined based on information obtained from a first type of positioning system used by the self-driving system (see at least Hamilton P. [0047]: “With reference still to FIG. 4, in one embodiment the enhanced cart 102 has a number of sensors 214, 216 that it uses to navigate around the warehouse and interact with associates 104 and product within it.  For example, the enhanced cart 102 may have a sensor 214 located at a front of the cart 102 and/or a sensor 216 located at the rear of the cart 102.  Sensors, such as laser ranging, structured light sensors or just cameras, may be used to locate the enhanced cart 102 within the warehouse … Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse.”; P. [0049]: “Additional sensors, such as laser ranging sensors, thermal imaging sensors, structured light sensors, or video, may be used to detect the location of the associates 104 that the system is assisting.  This allows the system to slow down the cart 102 or send an alert or notification to the associate 104 or management if the associate 104 falls too far behind or leaves the proximity of the enhanced cart 102.”). Examiner further notes that signals are transmitted to and from mobile devices with a predetermined power, which inherently predetermines range.
(see at least Hamilton P. [0009]: “The audio source may be adapted to, for example, communicate information concerning a status of a task assigned to the first person, a proximity of the first cart to a plurality of persons, and/or a status of the first cart.”; P. [0013]: “A task may also be assigned to the first person based upon a computed and/or stored ability of the first person. … In yet another embodiment, the method includes communicating, via an audio source, information concerning a status of a task assigned to the first person, a proximity of the first cart to a plurality of persons, and/or a status of the first cart.  The method may also include displaying real-time performance metrics of the first and other persons.”; P. [0029]: “The system may track the location of each cart 102 and the identity of each associate 104 completing the task at hand.” *Examiner notes it would be obvious to terminate notification regarding the acceptance of a task once the task has been detected as completed.).
In the same field of endeavor, Kokkonen teaches wherein the one or more mobile devices use a second type of positioning system, and wherein the second type of positioning system is different from the first type of positioning system (see at least Kokkonen P. [0154]: “When a wireless communication from a Bluetooth device is received in a mobile device, the location of the mobile device can be determined based on the location of the Bluetooth device, with an accuracy corresponding to the communication range.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using Bluetooth to determine the location of a mobile device as taught by Kokkonen in the system of Hamilton which tracks the locations of associates carrying mobile devices in order to determine associate location relative to mobile carts in a warehouse for task determination and notification purposes with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)



Regarding claim 17, Hamilton teaches the method of claim 16.
Hamilton further teaches increasing a coverage of the pre-determined broadcasting range if the job task is not accepted over a pre-determined duration of time or importance level of the job task is changed (see at least Hamilton P. [0034]: “In addition, in some embodiments, the audio source communicates information concerning the status of a task assigned to the associate 104, the proximity of the enhanced cart 102 to one or more associates 104, and/or the status of the enhanced cart 102.”; P. [0039]: “By displaying information to the associate 104 (e.g., on the cart's screen 106 or on a mobile device screen) while the cart 102 is moving between tasks, the time to complete the next task may be shortened advantageously, as the associate 104 has less information to process upon arrival at the location of each task.  Tasks completed upon arrival may include picking or replenishment of items in the warehouse.  In some embodiments, information displayed while moving or transitioning between tasks includes the distance to the next task, the location of the next task, the item to grab, the quantity to grab, and real time information like productivity rates.”; P. [0055]: “In one embodiment, the system described herein learns, through machine learning techniques such as neural networks, support vector machines, and others, the workflow between various associates 104 and optimizes which associates 104 are assigned to which tasks.  For instance, the system can learn characteristics such as the time it takes to access product that is on different level shelves (e.g., due to an associate's height), or how product weight affects an associate's picking rate (e.g., due to the associate's strength), and then assigns tasks to associates 104 who are best able and quickest at performing these tasks.”; P. [0060]: “In various embodiments, the enhanced carts 102 supplement associate workflow with on and off screen interfaces to make the associate 104 more productive by reducing the time to complete an assigned task and reducing the downtime between tasks.”).

Regarding claim 18, Hamilton teaches the method of claim 16.
Hamilton further teaches wherein the pre-determined broadcasting range has a center located at the self-driving system (see at least Hamilton P. [0008]: “The first cart may also include an on-screen interface and/or an off-screen interface for communicating information to the first person.  For example, the on-screen interface may be adapted to communicate information concerning a physical location of the first cart within the warehouse, a physical location of certain product within the warehouse, a current task assigned to the first person, time between various tasks, priorities in the warehouse, and/or performance of the first person.”; P. [0027]: “The controller 10 and the control subsystems 20 can include suitable hardware and software to provide the functionality described herein.  For example, the controller 10 and the control subsystems 20 can include appropriate transmitters and receivers (e.g., Wi-Fi network adapters, Bluetooth radios, etc.) to communicate with each other and/or over the network 14.” *Examiner notes that it is an inherent quality of signals sent via transmitters such as Wi-Fi and Bluetooth that they have broadcast ranges and centers located at the transmitter.).

Regarding claim 19, Hamilton teaches the method of claim 16.

However, Hamilton teaches inventory holders which are discharged from the self-driving system (see at least Hamilton P. [0030]: “Referring still to FIG. 2A, the enhanced carts 102 may be configured to carry one or many similar or distinct storage receptacles 108, often in the form of totes or boxes, that can be used to hold one or more different products.  These storage receptacles 108 may be removable from the enhanced cart 102.”) and providing indications about the status of inventory holders (see at least Hamilton P. [0033]: “In addition to storage receptacle 108 identification, lighting may be used to indicate cart status or health, speed of movement, intended change in direction, or other information useful for the interaction with associates 104 in completing their tasks.”; P. [0052]: “In some embodiments, the enhanced cart 102 has a camera or image sensor looking at certain locations on the enhanced cart 102 and/or into the storage receptacles 108 positioned on the cart 102.  This sensor can confirm if an item has been placed into or taken from the storage receptacle 108 on the cart 102.  In one embodiment, the system looks for a change in the location image before and after an expected action.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the broadcast system on the autonomous cart of Hamilton with the known technique of tracking the status and location of an inventory holder as taught by Hamilton in order to broadcast the location and status of an inventory holder discharged from the self-driving system with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 20, Hamilton teaches the method of claim 16.
(see at least Hamilton P. [0010]: “The first cart may include a sensor for, at least in part, identifying a distance of the first person from the first cart, determining a position of the first cart within the warehouse, and/or identifying an obstacle in a path of the first cart.”; P. [0047]: “With reference still to FIG. 4, in one embodiment the enhanced cart 102 has a number of sensors 214, 216 that it uses to navigate around the warehouse and interact with associates 104 and product within it.  For example, the enhanced cart 102 may have a sensor 214 located at a front of the cart 102 and/or a sensor 216 located at the rear of the cart 102.  Sensors, such as laser ranging, structured light sensors or just cameras, may be used to locate the enhanced cart 102 within the warehouse … Techniques, such as Simultaneous Localization and Mapping (SLAM), can be used to create or enhance digital maps of the warehouse and to locate the carts 102 within the warehouse.”), an inertial measurement system, markers, or any combination thereof.
Hamilton does not explicitly teach wherein the second type of positioning system is a low accuracy positioning system comprising a WiFi/LiFi based positioning system, a Bluetooth beacons, a magnetic positioning system, a system using dead reckoning technology, or any combination thereof.
In the same field of endeavor, Kokkonen teaches wherein the second type of positioning system is a low accuracy positioning system comprising a WiFi/LiFi based positioning system, a Bluetooth beacons (see at least Kokkonen P. [0154]: “When a wireless communication from a Bluetooth device is received in a mobile device, the location of the mobile device can be determined based on the location of the Bluetooth device, with an accuracy corresponding to the communication range.”), a magnetic positioning system, a system using dead reckoning technology, or any combination thereof.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using Bluetooth to determine the location of a mobile 

Regarding claim 21, Hamilton teaches the method of claim 16.
Hamilton further teaches wherein broadcasting a notification further comprises:
estimating a distance between the mobile devices and the self-driving system using strength of wireless signal form the first type of positioning system or the second type of positioning system (see at least Hamilton P. [0010]: “The first cart may include a sensor for, at least in part, identifying a distance of the first person from the first cart”; P. [0041]: “In operation, the storage receptacles 108 may be present on the enhanced cart 102 depicted in FIG. 2B.  As illustrated, a front end of the cart 102 may define a cutout 156.  There may be one or more sensors (e.g., light detecting and ranging sensors) housed within the cutout 156.  The cutout 156 permits the sensor(s) to view and detect objects in front of and to the side of (e.g., more than 180.degree. around) the cart 102.”; P. [0044]: “With reference to FIG. 4, there may also be a sensor 216 at the rear of the cart 102 to identify the distance of the associate 104 from the cart 102, allowing the cart 102 to stop or slow down if the pace is too fast and the associate 104 is not keeping up.”; P. [0047]: “Sensors, such as laser ranging, structured light sensors or just cameras, may be used to locate the enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way.” *Examiner notes it is common and well known that distance sensors detect distances based on the strength of received signals and that the signals from light ranging and other sensors are wireless.); and
sending the notification to the mobile devices if the estimated distance is within a pre-determined range (see at least Hamilton P. [0049]: “Additional sensors, such as laser ranging sensors, thermal imaging sensors, structured light sensors, or video, may be used to detect the location of the associates 104 that the system is assisting.  This allows the system to slow down the cart 102 or send an alert or notification to the associate 104 or management if the associate 104 falls too far behind or leaves the proximity of the enhanced cart 102.”).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 20170158431), hereinafter Hamilton, in view of Kokkonen (US 20170318422), hereinafter Kokkonen, Springston et al. (US 20090014219), hereinafter Springston, and Theobald (US 9352745), hereinafter Theobald.

	Regarding claim 6, Hamilton teaches the system of claim 1.
	The combination of Hamilton and Kokkonen does not explicitly teach further comprising:
an actuator operable to adjust a height of the body; and an inventory holder removably disposed on the body, the inventory holder comprising wheels and an inventory supporting surface.
In the same field of endeavor, Springston teaches an actuator operable to adjust a height of the body (see at least Springston P. [0006]: “The support surface is selectively raised and lowered by a lift mechanism connected to the cart frame and to the support surface.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the cart system of Hamilton with the cart lift actuator of Springston in order to allow for safe and effective lifting of items to be transported (Springston P. [0027]).
The combination of Hamilton, Kokkonen, and Springston does not explicitly teach an inventory holder removably disposed on the body, the inventory holder comprising wheels and an inventory supporting surface.
(see at least Figs. 3 and 4, #20).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known system of an inventory holder removably disposed on the body, the inventory holder comprising wheels and an inventory supporting surface as taught by Theobald in the inventory transporting system of Hamilton in order to hold and transport inventory with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 7, Hamilton teaches the system of claim 6.
Hamilton further teaches the broadcast notification has a broadcasting range, and the broadcasting range has a center located at the body (see at least Hamilton P. [0008]: “The first cart may also include an on-screen interface and/or an off-screen interface for communicating information to the first person.  For example, the on-screen interface may be adapted to communicate information concerning a physical location of the first cart within the warehouse, a physical location of certain product within the warehouse, a current task assigned to the first person, time between various tasks, priorities in the warehouse, and/or performance of the first person.”; P. [0027]: “The controller 10 and the control subsystems 20 can include suitable hardware and software to provide the functionality described herein.  For example, the controller 10 and the control subsystems 20 can include appropriate transmitters and receivers (e.g., Wi-Fi network adapters, Bluetooth radios, etc.) to communicate with each other and/or over the network 14.” *Examiner notes that it is an inherent quality of signals sent via transmitters such as Wi-Fi and Bluetooth that they have broadcast ranges and centers located at the transmitter.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 20170158431), hereinafter Hamilton, in view of Kokkonen (US 20170318422), hereinafter Kokkonen, and Rizzolo et al. (US 20180107999), hereinafter Rizzolo.

Regarding claim 14, Hamilton teaches the system of claim 8.
Hamilton further teaches comprising a camera coupled to the console (see at least Hamilton P. [0047]: “With reference still to FIG. 4, in one embodiment the enhanced cart 102 has a number of sensors 214, 216 that it uses to navigate around the warehouse and interact with associates 104 and product within it.  For example, the 
enhanced cart 102 may have a sensor 214 located at a front of the cart 102 and/or a sensor 216 located at the rear of the cart 102.  Sensors, such as laser ranging, structured light sensors or just cameras, may be used to locate the enhanced cart 102 within the warehouse and detect possible obstacles in the cart's way.”).
	The combination of Hamilton and Kokkonen does not explicitly teach wherein the camera provides two axes of rotation.
	In the same field of endeavor, Rizzolo teaches wherein the camera provides two axes of rotation (see at least Rizzolo Figs. 1-3; P. [0060]: “Optionally, the translation stage 48 provides for rotation of one or more of the cameras in the x,y plane and/or tilting of one or more of the cameras, relative to the translation stage/support frame.  In another embodiment, the cameras, and/or their associated mountings, may provide the cameras with individual Pan-Tilt-Zoom (PTZ) capability.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous warehouse cart including camera with the pan-tilt-zoom (Rizzolo P. [0060]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 20170158431), hereinafter Hamilton, in view of Kokkonen (US 20170318422), hereinafter Kokkonen, and Springston et al. (US 20090014219), hereinafter Springston

Regarding claim 15, Hamilton teaches the system of claim 8.
The combination of Hamilton and Kokkonen does not explicitly teach a handle pivotally coupled to the console, wherein the handle is movable with respect to the console to change operation of the self-driving system between a self-driving mode and a manual control mode.
In the same field of endeavor, Springston teaches a handle pivotally coupled to the console (see at least Springston Fig. 1, #108; Fig. 5A, #168; P. [0032]: “The control handles 168 are rotatably fixed to one another by a handle shaft 170 that connects the two handles through the control assembly 110.”), wherein the handle is movable with respect to the console to change operation of the self-driving system between a self- driving mode and a manual control mode (see at least Springston P. [0024]: “As described more fully below, an operator of the cart 100 is therefore able to conveniently lift materials requiring transport and to move the materials by simply adjusting the controls on the control assembly 110.”; P. [0032]: “The control assembly 110 also includes control handles 168 that extend outward from opposing sides of the control assembly and that are rotatable relative to the control assembly.  The control assembly 110 and control handles 168 provide enough structural strength so that an operator is able to use the control handles to steer the cart 100 during operation and to push/pull the cart when the cart is not driven by the drive wheels 154 and 156.  During normal operation of the cart 100, the operator rotates the control handles 168, relative to the control assembly, to drive the drive wheels 154 and 156.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known device of pivotally connected handles for controlling a self-driving cart as taught by Springston in the cart of Hamilton in order to allow a cart user to control the cart with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662